Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel (US PGPub No. 2020/0191136) in view of Watson (US PGPub No. 2017/0235284).

Hoefel teaches:

limitations from claims 1, 10, 13, and 19, a method to improve prediction of a pump load of a wellbore pump (110; paragraphs 23, 71-72) having a rod (paragraph 19-23), including a storage medium (1204) and processor (1202; paragraph 214); the method comprising: determining, in a neural network (see paragraphs 104-105 describing the model 610, 750 as a neural network model), a pump load of a wellbore pump based on a physics based model of the pump load of the wellbore pump (FIG. 7; paragraphs 71-73 and 207 for example in which pump load is determined within a physics model); obtaining a measured pump load of the wellbore pump (paragraph 37-38 “load sensors” to find a “surface condition”, paragraph 125, and paragraph 99, see “real measurement”); and after initiation of a pump cycle of the wellbore pump: predicting the pump load of the wellbore pump based on the physics based model (paragraphs 71-73, 99, and particularly paragraph 207); wherein operations performed to solve the physics based model, predict the pump load, perform an optimization (tuning as taught in paragraph 99), and improve the prediction of the pump load are performed in a single framework of the neural network (see FIG. 7; paragraph 104);

Hoefel teaches a tuning system wherein a prediction of a pump measurement output is compared with a real measurement, and the system is adjusted to reduce the difference (paragraph 99, “prediction error converges to zero”). Hoefel does not teaches a Bayesian method explicitly.

However, Watson teaches a downhole pump assembly (paragraph 85 for example) in which a Bayesian optimization is applied to a model representing pump conditions to correct a deviation (paragraphs 90-108, particularly 93 teaching variations from real time data and predicted data, and 108 teaching incorporating a control action into a Bayesian network);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a known predictive/control model, such as the Bayesian optimization taught by Watson, in place of or within the model taught by Hoefel in order to reduce variation from an ideal operation (paragraph 94 of Watson).



Watson further teaches:

limitations from claim 9, further comprising determining a historical value of the pump load, wherein performing the Bayesian Optimization comprises performing the Bayesian Optimization based on the historical value of the pump load (paragraph 92-94);



Hoefel further teaches:

limitations from claim 10, wherein operations performed to solve the physics-based model, predict the pump load, perform the Bayesian Optimization (as per the combination with Watson), and improve the prediction of the pump load are performed in a single framework of the neural network (see FIG. 7; paragraph 104);

limitations from claim 11, further comprising generating a dynagraph of the pump cycle of the wellbore pump (FIG. 3; paragraph 37, 74); 

limitations from claims 12 and 20, further comprising: obtaining a second measured pump load of the wellbore pump; and after initiation of a second pump cycle of the wellbore pump: predicting a second pump load of the wellbore pump based on the physics based model; performing a second Bayesian Optimization to reduce a difference between a second predicted pump load and the second measured pump load to less than the threshold value; and improving a prediction of the second pump load based on the Bayesian Optimization (Hoefel teaches, in FIG. 8, that the process of tuning the system is repeated continuously (the method 800 is operated as a loop; paragraph 125); see additionally paragraph 105 of Watson teaching that the tuning process is iterative);





Claim(s) 2-8, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel (US PGPub No. 2020/0191136) in view of Watson (US PGPub No. 2017/0235284) as applied to claims 1 and 13 above, and in further view of PL titled “Predicting Behavior of Suck-Rod Pumping Systems with Optimal Control” (herein Chen).

A Copy of the NPL to Chen was provided by applicant on 05/12/2020, that copy is relied upon herein.

Neither Hoefel nor Watson teaches a specific equation for the predictive models.

However, Regarding claims 2-4 and 14: 

Chen teaches a predictive modelling for downhole rod-type pumps (see italicized first paragraph of Chen), wherein the model equation of claims 2 and 4 is known (see equation 12 under “Underlying Initial Boundary Value Problem”; additionally see the variable descriptions under “Nomenclature” on Page 1 of Chen); wherein the physics model includes zero boundary conditions (the sentence following equation 9 on Page 2);



Further, regarding claims 5 and 15:

Chen teaches an equation for pump load as in claims 5 and 15 (see Equations 3-6 on Page 2 of Chen);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use known rod-pump based predictive modelling equations to determine pump and pump bore conditions in the system of Hoefel, such as those taught by Chen, as a matter of simple substitution. In this case, the equations taught by Chen are for the same pump type, and are relied upon to achieve the same results (determination of pump conditions and predictive tuning of the pump system).



Hoefel further teaches:

limitations from claims 6 and 16, wherein performing the Bayesian Optimization comprises adjusting one or more parameters for predicting the predicted pump load to reduce the difference between the predicted pump load and the measured pump load to less than the threshold value (paragraph 92 and 99 of Hoefel; additionally paragraphs 99, 101-102 of Watson);

limitations from claims 7 and 17, wherein one of the one or more parameters is a displacement of a polished rod of the wellbore pump, the method further comprising adjusting a value of the displacement of the polished rod to reduce the difference between the predicted pump load and the measured pump load to less than the threshold value (paragraph 41-42, 46 of Hoefel, teaching stroke control; see also paragraphs 84-86, 89, 166, 175 of Watson teaching “rod position”, and paragraphs 188-192 teaching variable stroke speeds);

limitations from claims 8 and 18, wherein one of the one or more parameters is cycle time of the pump cycle, the method further comprising adjusting a value of the cycle time to reduce the difference between the predicted pump load and the measured pump load to less than the threshold value (paragraph 49 of Hoefel teaching cycles per minute as a model parameter, paragraph 130 provides for speed control; additionally, paragraph 16 of Watson teaches cycle control during tuning);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 9720424, 6343656, 2022/0090593, 2021/0071509, 2008/0010020, and 10781813 teach neural networks and/or Bayesian optimization in downhole pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746